DETAILED ACTION
Claims 1-13 and 15-20 are allowed.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Statutory Review under 35 USC § 101
Claims 1-13 and 15-20 are directed toward a system and have been reviewed.
Claims 1-13 and 15-20 appear to remain statutory, as the system includes hardware.
Claims 1-13 and 15-20 also appear to remain statutory as they perform significantly more than an abstract idea based on currently known judicial exceptions due to aspects such as its display of a viewing region, a mini map region, and a data region for presenting calculated data.

Terminal Disclaimer
A terminal disclaimer filed on 05/20/2020 disclaiming the terminal portion of any patent granted on application 15/957,828 which would extend beyond the expiration date of 15/957,828 had been reviewed and accepted as of the final Office Action dated 07/07/2020.

Response to Amendments
Claim 1 was objected to but has been amended to correctly recite, “that alternate using internal functions of the IOE and referencing the topologies of the physical infrastructure components.”


Allowable Subject Matter
Claims 1-13 and 15-20 are allowable.
Regarding the independent claims, upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the noted features of the applicant’s invention. The dependent claims themselves are allowed at least by virtue of their dependence on allowed base claims.

The cited references include Whitner1, Balimidi2, Chang3, Link4 as submitted in the IDS of 07/13/2021, and newly cited references Bommireddipalli5 and Stairs6.

Whitner teaches (¶ 0065-0067) detecting and displaying information for network entities within a device topology as well as toggling what information is displayed through the usage of menus. Whitner shows in ¶ 0042 that this device topology is to be constructed including nodes corresponding to each component. Whitner further teaches (¶ 0015-0017) automatically discovering devices connected to a network. Whitner also teaches (¶ 0068-0070) text boxes describing the properties of device components, with ¶ 0044 describing these properties as including a variety of desirable information.

Balimidi teaches (¶ 0026) obtaining topology or layout information of monitored data storage networks, further teaching in ¶ 0043-0045 adding motion or movement to indicate and represent the 

	Chang also teaches (¶ 0043-0044) graphically representing topologies as objects and relationships in an environment including using object class definitions in its construction of data structures (¶ 0119).

	Link teaches obtaining log data from disparate systems with differing data formats in FIG. 5, ¶ 0126. Link further teaches in FIGs. 6 and FIGs. 9 displaying relevant user-desired information associated with elements of an enterprise environment and further allowing user navigation of the displayed data.

	Bommireddipalli teaches in ¶ 0005 retrieving information for a database application from a data repository. Bommireddipalli also teaches in ¶ 0073 and FIG. 1 receiving and executing SQL statements from layered logic within a database application.

Stairs teaches in its abstract recording interactions with external systems, including what statements triggered such interactions and what the value of relevant variables were at that time.
Stairs further teaches in ¶ 0004 capturing the memory state of an application and further capturing input/output to external systems throughout program execution.	

The resulting claim limitations appear to be directed to an integrated object environment comprising elements representable through topologies which are used in an alternating fashion to obtain required information based on identifiers, the topologies further dynamically updatable, and the topologies further being presentable in a manner facilitating the display of desired information to users.

The preceding is but a general overview of one interpretation of the claims and does not specify the further detail provided by the separate claim limitations.

The Examiner concludes that the cited references used in the previous rejection cannot be reasonably combined with other references in order to render the claims obvious as currently amended. 

The prior art does teach a portion of the required elements, such as the teachings of Stairs being relevant to the language involving recovering information from sources external to the IOE system or the teachings of Bommireddipalli being relevant to the language involving stacking statements in an environment further involving SQL for retrieval.
Further relevant, the teachings of Link in particular involve both obtaining data from separately located data sources and also displaying desired information regarding elements of an enterprise environment with the further ability to allow user navigation of the displayed information. 
However, the prior art does not appear to fully address alternating between internal functions of an integrated object environment and referencing stored topologies of physical infrastructure components, as well as doing so using SQL-facilitated retrieval.

The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. 

It is thereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEDIDIAH P FERRER whose telephone number is (571)270-7695.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.P.F/Examiner, Art Unit 2164                                                                                                                                                                                                        August 12, 2021

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 Whitner et al., U.S. Patent Application Publication No. 2017/0085456
        2 Balimidi et al., U.S. Patent Application Publication No. 2016/0239185
        3 Chang et al., U.S. Patent Application Publication No. 2008/0177839
        4 Link et al., U.S. Patent Application Publication No. 2018/0089601
        5 Bommireddipalli et al., U.S. Patent Application Publication No. 2011/0270857
        6 Stairs et al., U.S. Patent Application Publication No. 2011/0307870